Title: To George Washington from the Pennsylvania Council of Safety, 9 December 1776
From: Pennsylvania Council of Safety
To: Washington, George



In Council of Safety Philada 9th Decemr 1776 half past eight OClock P.M.
Sir

We have undoubted inteligence that a body of the Enemys Light horse was at a place called the Cross Roads about 9 Mile above Burlington and a report prevails that an advanced party are at Burlington, from circumstances it may be too true, we therefore wish to call your Excellencies attention to a ferry about 4 Miles below Burlington called Dunks ferry where the River is narrow and may afford the Enemy a better chance to pass and cut off the communication between this City and your Army than any other on the River—we intend to Order one (and the only one that is now here) of the Gallies up to that place to interrupt their passage if they should attempt it, we submit to your excellency the propriety of Ordering the Galleys down towards that pass, if you should approve it you will please to give Orders accordingly.

By order of Council
Tho. Wharton junr Presidt

